     Case 2:20-cv-00169-RFB-DJA Document 5 Filed 12/23/20 Page 1 of 1



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3    CLIFFORD SCHUETT,                                       Case No. 2:20-cv-00169-RFB-DJA
4                                             Plaintiff                    ORDER
5            v.
6    MONTEZ et al.,
7                                        Defendants
8
9           According to the Federal Bureau of Prisons (“BOP”) inmate database, Plaintiff is

10   no longer incarcerated. However, Plaintiff has not filed an updated address with this

11   Court. The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se

12   party must immediately file with the court written notification of any change of mailing

13   address, email address, telephone number, or facsimile number. The notification must

14   include proof of service on each opposing party or the party’s attorney. Failure to comply

15   with this rule may result in the dismissal of the action, entry of default judgment, or other

16   sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants

17   Plaintiff thirty (30) days from the date of entry of this order to file his updated address with

18   this Court. If Plaintiff does not update the Court with his current address within thirty (30)

19   days from the date of entry of this order, this case will be subject to dismissal without

20   prejudice.

21          For the foregoing reasons, IT IS ORDERED that Plaintiff will file his updated

22   address with the Court within thirty (30) days from the date of this order.

23          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

24   this case will be subject to dismissal without prejudice.

25
26          DATED this 23rd day of December 2020.

27
28                                               UNITED STATES MAGISTRATE JUDGE
